DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0076940) in view of Kim et al. (US 2016/0054851, hereinafter Kim’851).
As to Claim 1, Kim et al. discloses An electronic device, comprising: 
a display screen (fig.1- display unit 151- para.0063); 
a memory, configured to store at least an instruction set (fig.1- memory 170’; para.0065); and 
a processor (fig.1- control unit 180; para.0065, 0067), configured to call and execute the instruction set in the memory to: 
detect an intention of an operating member, the intention of the operating member is corresponding to a precondition of using a handwriting mode or a touch mode (fig.2, 29A-30B- para.0424, 0434-0435-when the pen is detached the control unit expand the screen and user’s touch to the first or second case is detected, memo application for user to make a memo  is executed on left/right region of the expanded display {user right/left hand (read as operating member) detaching the pen to make a memo is read as intention corresponding to precondition handwriting mode}) 
determine the precondition corresponding to the intention of the operating member (fig.39-30- para.0434-0435, 0443-0445- detaching the pen and sensing touch of user on first case 295 or second case 298); 
determine an APP running front-end on the electronic device (fig.29A- the record application currently displayed); 
in response to determining the precondition of a handwriting intention based on a stylus being pulled out of the electronic device, automatically start a first APP corresponding to a precondition-specific APP (fig.29A-30B-para.0439- when the pen is detached (precondition of handwriting intention), the memo application (precondition-specific APP) is executed in display region 2911); 
in response to the first APP being displayed on a  front-end of the electronic device, obtain a first operation mode of the operating member, the first operation mode including a left-hand mode or a right-hand mode (fig.29-30- para.0436-0445- when the pen is detached in a state that the user holds display case 295 with left hand, it is determined that the pen is detached by the user’s right hand; similarly, when user holds the case the right hand, it is determined that the pen is detached by user’s left hand; para.0446-0047- in state where the user holds case 295 with left hand and the pen with right hand while making a note (memo application being displayed (fig.29B-left region), and the user changes hands, and holds the second case 298 with the right hand and holds the pen with the left hand to make a note {it is determined the pen is being held with left hand}, the control unit may display the memo application that is displayed in the left region of the display on the right region of the display (fig.30B), including: 
obtaining infrared information and/or image information when the operating member operates on the electronic device (para.0430-0431,0447- sensing unit (not illustrated) detects touch of user on first case 295 or second case 298; sensing unit may include infrared sensor)), including: 
obtaining infrared information and/or image information when the stylus is pulled out of the electronic device to determine the handwriting intention (para.0060, 0148, 0150, 0304,0443,0567- sensing unit 140/210 (may include infrared (IR) sensor) detects when the pen is detached); and 
at least display an operation window of the first APP on a screen interface of the display screen of the electronic device at a first target position matching the first operation mode and the precondition (figs.29-30-para.0435-0436,0443-0444- when user holds case 295 with left hand and the pen with right hand, the memo application is executed on the left side region 2911; when user holds case 298 with right hand and holds the pen with left hand, the memo application is executed on the right region 3012). 
Kim et al. discloses where a sensing unit (not shown) of the case 295 and 298 detects a touch on the first case or second, respectively, to determine if a user is holding the device with a right hand or left hand. Kim et al. does not expressly disclose obtaining infrared information and/or image information (from the sensing unit of case) when the operating member operates on the electronic device.
Kim’851 discloses an electronic device identifies a user’s left hand (or right hand) is gripping an electronic device using a sensor module 120 and identifies a touch of user’s finger (thumb) in a predetermined area of the display, while a pen is held by the user’s right hand (or left hand) (figs.5, 6B, 8B; para.0042, 0057, 0094-0095, 0103, 0105, 0110-0111, 0121) where the sensor module 120 may include infrared sensor and where the touch panel may be formed of infrared type (para.0049).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. by determining whether the hand gripping the electronic device is a right-hand or left-hand and identifying a user’s finger touch while gripping the electronic device, using infrared sensor, as disclosed by Kim’851. The motivation being to distinguish between a hand-based input or an electronic-pen based input and execute a function related to the input signal, thus improving accessibility to a specific function for a hand based input and pen based input (para.006, 0047). 

As to Claim 14, Kim et al. in view of Kim’851 disclose wherein the processor is configured to determine the first operation mode by performing: determining the first operation mode of the operating member based on the infrared information and/or the image information (Kim- para.0436-0447- user holding the device with left or right hand is determined based on touch sensed on case 295 or 298; Kim’851-0042, 0049,0057, 0061, 0094-0095, 0103, 0105, 0110-0111, 0121- detects whether hand gripping the hand gripping the device is a left or right hand based on user’s finger (thumb) touch on the touch screen 140, where the touch screen may be infrared type).

As to Claim 15, Kim et al. in view of Kim’851 disclose wherein the processor is configured to determine the first operation mode by performing: obtaining grip information of the operator on the electronic device when the operating member operates on the electronic device, and determining the first operation mode of the operating member based on the grip information (Kim- para.0436-0447- user holding the device with left or right hand is determined based on touch sensed on case 295 or 298 and user holding pen with right or left is determined; Kim’851-fig.6B; 0042, 0057-0061, 0094-0095, 0103-0105, 0110-0111, 0121- detects whether hand gripping the hand gripping the device is a left or right hand and user’s finger touch on specific active area 660 of touch screen 140).

As to Claim 16, Kim et al. in view of Kim’851 disclose wherein the processor is further configured to: determine a device mode of the electronic device (Kim-figs.29-30B; para.0434- screen is expanded into a first (left) region 2911 and second (right) region 2912 {read as device mode} when pen is detached); and at least display the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device mode (fig.29-30B; para.0435-0436- when user holds device with left hand and pen is detached with right hand, the memo application is displayed on left region 2911 of the expanded screen; para.0442-0443).

As to Claims 1, 3-5 are method claims drawn to the apparatus of Claims 12, 14-16 are rejected for the same reasons as set forth above. 

Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0076940) in view of Kim et al. (US 2016/0054851, hereinafter Kim’851), further in view of Arima et al. (US 2019/0258298).
As to Claim 13, Kim et al. in view Kim’851 disclose wherein the processor is configured to determine the first operation mode by performing: detecting a first position of a nib of a stylus on the electronic device (Kim’851-para.0051). 
Kim et al. in view Kim’851 do not expressly disclose detecting a second position of a hand palm of an operator on the electronic device, and displaying the first operation mode of the operating member based on the first position and the second position.  
	Arima et al. discloses detecting a first position of a nib of a stylus on the electronic device (Arima-para.0097- pen tip is detected), detecting a second position of a hand palm of an operator on the electronic device (Arima-para.0101- position and shape of the user’s palm may be detected), and displaying the first operation mode of the operating member based on the second position (Arima-para.0097, 0101- handwriting input function is executed based on the detected position of pen tip and displayed on right side or left side of the sub-display 11 based on determining user is right-handed or left handed by detecting the position and shape of user’s palm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim’851, by displaying the memo application (of Kim)  based on a detected position of the pen tip and a position and shape of user’s palm on the screen, as disclosed by Arima, the motivation being to display executed functions according to a user being right-handed or left-handed, thus enhancing user’s convenience.
	
	As to Claim 2 is a method claim drawn to the apparatus of Claim 13 and is rejected for the reasons as set forth above.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0076940) in view of Kim et al. (US 2016/0054851, hereinafter Kim’851), further in view of in view of Files et al. (US 2019/0163432).
As to Claim 17, Kim et al. in view of Kim’851 do not expressly disclose, but Files et al. discloses: wherein, to determine the device mode, the processor is further configured to: perform attitude sensing on the electronic device to obtain attitude sensing information of the electronic device; and determine the device mode of the electronic device based on the attitude sensing information (fig.1-4,11 para.0025,0035-0037, 0045,0051,0053-0054; para.0035- various sensors such as gyroscopes, accelerometers, and the like, may be used to determine the orientation of the computing device, where based on the detected orientation the device may be in a book orientation, a tent orientation, a presentation orientation, a horizontal orientation, a clamshell orientation (read as device mode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Kim’851, with the teachings of Files et al., the motivation being to be able to determine orientation of the computing device and determine content routing based on the determined orientation.  

As to Claim 6, is a method claim drawn to the apparatus of Claim 17 and is rejected for the reasons as set forth above.

Claim(s) 7, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0076940) in view of Kim et al. (US 2016/0054851, hereinafter Kim’851), further in view of in view of Seo et al. (US 2017/0359910).
As to Claim 18, Kim et al. in view of Kim’851 disclose the electronic device includes two display screens (Kim-fig.29B-display regions 2911 and 2912; fig.30B-display regions 3011,3012). 
Kim et al. in view of Kim’851 do not expressly disclose where the device mode of the electronic device includes one of a book mode, a laptop mode, or a tablet mode.
	Seo et al. discloses an electronic device comprising two display screens (fig.1, 5- portions 51 and 53; para.0050), where the device mode of the electronic device includes one of a book mode, a laptop mode, or a tablet mode (para.0051, 0053- laptop mode when in an angle (right angle or greater)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed by Kim et al. in view of Kim’851, by implementing the rollable display (of Kim) in a laptop mode or monitor mode as disclosed by Seo et al, the motivation being to increase user’s convenience (para.0017-Seo).

As to Claim 7, is a method claim drawn to the apparatus of Claim 18 and is rejected for the reasons as set forth above.

As to Claim 9, Kim Kim et al in view of Kim’851, as modified by Seo et al., disclose wherein at least displaying the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device mode includes: in response to the device mode being the laptop mode (Seo-para.0051,0053), determining a third display screen of the electronic device in a flat status (Seo-fig.5-para.0050- flat portion 51), displaying the handwriting window in a first area on the third display screen matching the first operation mode (Kim-fig.29B- memo application displayed in display region 2911; Seo-flat portion 51)), and displaying a reference window in a second area on the third display screen different from the first area (fig.41E-41F- the memo application may include palette UI 4131 displayed on a same window of the memo application in correspondence with user’s hand holding the device; para.0545), or displaying the handwriting window on the third display screen and displaying the reference window on a fourth display screen different from the third display screen, the third display screen and the fourth display screen each being one of the first display screen and the second display screen.

Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0076940) in view of Kim et al. (US 2016/0054851, hereinafter Kim’851), further in view of Seo et al. (US 2017/0359910), as applied to Claim 7, and further in view of Files et al. (US 2019/0163432).
As to Claim 8, Kim et al in view of Kim’851, as modified by Seo et al., disclose an expanded mode (Kim-fig.29-30), a laptop mode or monitor mode of the flexible display device (Seo-para.0051,0053), displaying a handwriting window of the first APP on a first display screen of the electronic device matching the first operation mode (fig.29B- memo application displayed in display region 2911; fig.30-memo application displayed in region 3012) and displaying a reference window configured to provide handwriting reference information (fig.41E-41F- the memo application may include palette UI 4131; para.0545).
Kim et al in view of Kim’851, as modified by Seo et al., do not expressly disclose a device mode being a book mode; and displaying a reference window configured to provide handwriting reference information on a second display screen of the electronic device different from the first display screen.
Files et al. discloses a device mode being a book mode (fig.3-para.0025, 0036- book orientation, where data may be displayed on both display screens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al in view of Kim’851, as modified by Seo et al., by implementing the rollable display device (of Kim, Seo) in a book orientation as disclosed Files et al., such that first region 2911 and second region 2912 (of Kim) would be in book orientation (as disclosed by Files) and the memo application (of Kim) is displayed first display region (2911 of Kim) and the memo palette UI 4131 (of Kim) would be routed to be displayed on second region (2912 of Kim). The motivation being to provide display device that may be configured to behave as independent display devices, and be able to determine content routing based on the determined orientation (0036-0037-Seo).

As to Claim 10, Kim et al in view of Kim’851, as modified by Seo et al., disclose displaying the handwriting window in a third area on a whole screen interface of the electronic device matching the first operation mode (fig.29B- memo application displayed in display region 2911; fig.30-memo application displayed in region 3012) and displaying a reference window in a fourth area on the whole screen interface different from the third area (fig.41E-41F- the memo application may include palette UI 4131; para.0545). Kim et al. further disclose a first and second display screen (fig.29B- display region 2911, 2912; fig.30B).
Kim et al in view of Kim’851, as modified by Seo et al., do not expressly disclose the device mode being the tablet mode; the whole screen interface being a display screen provided by joining the first display screen and the second display screen.
Files et al. discloses a device mode being a tablet mode (fig.5-dual display mode (read as tablet mode) para. 0045), the whole screen interface being a display screen provided by joining the first display screen and the second display screen (para.0045- first and second screen behave as single screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al in view of Kim’851, as modified by Seo et al., by implementing the rollable display device (of Kim, Seo) in dual display mode (tablet mode) as disclosed Files et al., such that first region 2911 and second region 2912 (of Kim) would behave as a single screen (as disclosed by Files) and the memo application (of Kim) is displayed in the display region (2911/2912 of Kim) and the memo palette UI 4131 (of Kim) would be routed to be displayed as an extension of display region 2911. The motivation being to enable both display regions to function as single larger display, and be able to determine content routing based on the determined orientation (0036-0037-Seo).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 have been considered but are moot because the new ground of rejections are applied as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627